Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 1 of 31            FILED
                                                                       2019 Jan-18 PM 06:17
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA




                    Exhibit E
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 2 of 31




                                            PLAINTIFFS008912
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 3 of 31




                                            PLAINTIFFS008913
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 4 of 31




                                            PLAINTIFFS008914
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 5 of 31




                                            PLAINTIFFS008915
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 6 of 31




                                            PLAINTIFFS008916
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 7 of 31




                                            PLAINTIFFS008917
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 8 of 31




                                            PLAINTIFFS008918
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 9 of 31




                                            PLAINTIFFS008919
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 10 of 31




                                             PLAINTIFFS008920
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 11 of 31




                                             PLAINTIFFS008921
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 12 of 31




                                             PLAINTIFFS008922
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 13 of 31




                                             PLAINTIFFS008923
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 14 of 31




                                             PLAINTIFFS008924
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 15 of 31




                                             PLAINTIFFS008925
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 16 of 31




                                             PLAINTIFFS008926
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 17 of 31




                                             PLAINTIFFS008927
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 18 of 31




                                             PLAINTIFFS008928
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 19 of 31




                                             PLAINTIFFS008929
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 20 of 31




                                             PLAINTIFFS008930
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 21 of 31




                                             PLAINTIFFS008931
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 22 of 31




                                             PLAINTIFFS008932
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 23 of 31




                                             PLAINTIFFS008933
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 24 of 31




                                             PLAINTIFFS008934
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 25 of 31




                                             PLAINTIFFS008935
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 26 of 31




                                             PLAINTIFFS008936
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 27 of 31




                                             PLAINTIFFS008937
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 28 of 31




                                             PLAINTIFFS008938
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 29 of 31




                                             PLAINTIFFS008939
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 30 of 31




                                             PLAINTIFFS008940
Case 4:17-cv-00180-LCB-JEO Document 89-5 Filed 01/18/19 Page 31 of 31




                                             PLAINTIFFS008941
